Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Gerald F. Sullivan certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: 1.The Annual Report on Form 10-K/A of Sibling Entertainment Group Holdings, Inc., (the “ Company ”) for the period ended December 31, 2011 (the “ Report ”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 14, 2012 By: /s/ Gerald F. Sullivan Name: Gerald F. Sullivan Title: Chairman of the Board of Directors, Chief Executive Officer andChief Financial Officer (Principal Executive Officer and Principal Accounting Officer)
